DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive Office Action
	This Office Action is responsive to remarks and amendments filed 12/21/2021.

Allowable Subject Matter
Claims 1-11 and 13-14 are allowed.
Claims 1-11 and 13-14 are allowable because the prior art of record does not disclose or make obvious a liquid ejecting head unit comprising “a housing configured to house the first drive unit, the second drive unit, the third drive unit, and the fourth drive unit … wherein the first circuit substrate and the second circuit substrate are positioned on opposite sides of the liquid ejecting head unit in the first direction and opposite to a side of the housing having the fixing plate.”  It is this combination of limitations, in combination with other features and limitations of claim 1, that makes these claims allowable over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Iijima (US 2015/0328883 A1) disclose a liquid ejecting head unit comprising first and second circuit substrates (circuit boards 92) on opposite sides of the head unit (Fig. 13).  However, Iijima’s first and second substrates are both connected to a single drive unit.
	Kitazawa et al. (US 2019/0126618 A1) and Kitazawa et al. (US 2019/0126619 A1) disclose a related liquid ejecting head unit.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853